Citation Nr: 0726558	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).

2.  Entitlement to service connection for dermatophytosis, to 
include athlete's foot. 


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The appellant had active service from January 1993 to 
February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  Hypertension was not present during service and current 
hypertension is not otherwise attributable to service.

2.  Athlete's foot was not present during service, and any 
current athlete's foot is not otherwise attributable to 
service.


CONCLUSIONS OF LAW

1.  Hypertension (claimed as high blood pressure) was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Athlete's foot was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for 
cardiovascular-renal disease, including hypertension, if the 
condition is shown to a compensable degree within one year 
after discharge from service. 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  However, the appellant is not afforded this 
presumption because she lacks the requisite 90-day service 
period. 38 C.F.R. § 3.307(a)(1).

In this case, the appellant claims that her hypertension is 
connected to her service in the Navy.  Specifically, the 
appellant states that "there is a connection, maybe not a 
good one but there is a connection."  However, she provides 
no additional information linking her hypertension to 
service.

A review of the claims file shows that the appellant 
underwent a clinical evaluation and physical examination in 
September 1992 prior to service.  The appellant described her 
health at that time as "good."  A clinical evaluation of 
the appellant's heart and vascular system were normal.  The 
appellant's blood pressure was 110/80.  The examining 
physician described the appellant as obese and her listed 
weight at that time was 174 pounds.  The appellant's medical 
history was unremarkable and she specifically denied ever 
having high blood pressure.  

Separate SMRs dated January 1993 show that appellant's blood 
pressure was 130/84 during a visit to the podiatry clinic and 
137/82 during a visit to the emergency room after the 
appellant reported chest tightness.  The appellant denied 
having hypertension in a dental health questionnaire dated 
February 1993.  The Board notes that there is no evidence 
contained in the service medical records (SMRs) showing a 
diagnosis of or treatment for hypertension while in service.

The first pertinent private medical record related to 
hypertension is dated January 1996, approximately three years 
after the appellant was discharged from service.  At that 
time, the appellant underwent an annual physical.  She was 
subsequently diagnosed with hypertension and obesity.  Her 
listed weight at the time of the exam was 188 pounds and the 
examiner discussed proper nutrition and lifestyle changes 
with the appellant.

The Board observes that the appellant sought follow-up care 
for hypertension in May 1998.  The treating physician noted 
that the appellant was obese and weighed 200 pounds at that 
time.  During this visit, the treating physician also found 
that the appellant's hypertension appeared to be diet 
controlled.  The appellant was encouraged to follow a healthy 
diet and to check her blood pressure one per week.

The Board notes that the appellant has expressed the opinion 
that her current hypertension is related to service.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board finds that the preponderance of the evidence is 
against the finding that hypertension is related to the 
appellant's service.  The Board acknowledges that the 
appellant has a current diagnosis of hypertension.  However, 
the appellant's claim ultimately fails pursuant to Hickson 
because there is no evidence of in-service incurrence or 
aggravation of a disease or injury, and no medical evidence 
of a nexus between service and the present disability.  Here, 
the weight of competent, probative evidence establishes that 
hypertension was not present during the veteran's military 
service and that the condition is not otherwise attributable 
to service. 

Specifically, there is no evidence of in-service complaints 
relative to hypertension or treatment for hypertension, and 
the Board notes that the appellant's hypertension was first 
diagnosed several years after discharge from service.  
Accordingly, the Board concludes that the appellant's 
hypertension was not incurred in or aggravated by service.  

Service Connection for Athlete's Foot

As noted above, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006).

The Board notes that a clinical evaluation and physical 
examination of the appellant prior to service in September 
1992 showed that the appellant's feet were essentially 
normal, but for moderate, asymptomatic pes planus.  The 
appellant provided a medical history in which she 
specifically denied ever having foot problems.

SMRs show that the appellant was treated for foot problems in 
service, but not athlete's foot.  In particular, the 
appellant sought care in January 1993 after noticing a 
"knot" on her left foot.  The treating physician diagnosed 
the appellant as having foot irritation from wearing boots. 

The appellant sought additional care in February 1993 after 
reporting pain in her right big toe.  An examination 
conducted at that time showed that the appellant's right foot 
was normal, and the appellant was again diagnosed as having 
foot irritation from wearing boots.  The appellant was 
prescribed Motrin, placed on unrestricted duty, and told to 
follow-up as needed.  

The Board notes that the appellant scheduled a follow-up 
appointment days later after reporting additional foot pain.  
An examination showed that the appellant had a blister on her 
right toe.  The treating physician drained and dressed the 
blister, prescribed antibiotics, and also noted that the 
appellant had cellulitis on the side of her toe.  One week 
later, in February 1993, an examination of the appellant's 
right foot showed that it had healed.  There is no mention of 
residuals from this treatment, and there is no evidence of 
record indicating in-service treatment of athlete's foot.

A review of post-service private treatment records 
demonstrates that the appellant was first treated for 
bilateral foot calluses in April 2004, approximately 11 years 
after discharge from service.  The appellant was diagnosed 
with dermatophytosis in January 2005.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against the finding that 
athlete's foot is related to the appellant's service.  The 
Board acknowledges that the appellant has a current diagnosis 
of dermatophytosis.  However, the appellant's claim 
ultimately fails pursuant to Hickson because there is no 
evidence of in-service incurrence or aggravation of the 
claimed disease, and no medical evidence of a nexus between 
service and the present disability.  Accordingly, the Board 
concludes that the appellant's athlete's foot was not 
incurred in or aggravated by service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the appellant and any representative 
of any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the appellant and which portion VA will attempt 
to obtain on the appellant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the appellant have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated September 2003 informed the appellant of 
the type of evidence needed to substantiate her service 
connection claims as well as an explanation of what evidence 
the appellant was to provide to VA in support of her claims 
and what evidence VA would attempt to obtain on her behalf.  
This letter explicitly asked the appellant to furnish to VA 
any records in her possession pertaining to the claims, and 
notified her that she could submit alternate sources of 
evidence in the form of "buddy" statements.  

The appellant also received additional notice by way of the 
VCAA notification in June 2004 and May 2005.  These letters 
continued to inform the appellant of the type of evidence 
needed to substantiate her claims for service connection as 
well as an explanation of what evidence the appellant was to 
provide to VA in support of her claims and what evidence VA 
would attempt to obtain on her behalf.  They also informed 
the appellant that she should submit any evidence in her 
possession.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
effective date to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the appellant or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the appellant clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the appellant's contentions and the communications 
provided to the appellant by the VA over the course of this 
appeal, she is found to be reasonably expected to understand 
from the notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The appellant's service medical records have been obtained.  
The appellant's post-service treatment records have been 
obtained.  

Pursuant to the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the first element to be addressed when 
determining whether a VA examination is required is whether 
there is competent evidence of a current disability.  The 
private medical records indicate that the appellant has a 
current disability.  The second element to be addressed is 
whether the evidence establishes that the appellant suffered 
an in-service event, injury or disease.  In this case, the 
appellant claims that her hypertension and athlete's foot are 
connected to service.  However, the service medical records 
do not reflect complaints or treatment for hypertension or 
athlete's foot.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there is 
evidence that the appellant is obese, gaining nearly 50 
pounds since discharge from service, and that her 
hypertension is related to poor dietary choices.  The Board 
also notes that the appellant was not diagnosed with 
athlete's foot until many years after service. See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In sum, there 
is no competent evidence linking hypertension or athlete's 
foot to any incident of service.  As the Board ultimately 
finds in this case that the preponderance of the evidence 
weighs against the appellant's claims for service connection, 
a VA examination is not required in this case.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.

	(CONTINUED ON NEXT PAGE)





	
ORDER

Service connection for hypertensive vascular disease is 
denied.

Service connection for dermatophytosis, to include athlete's 
foot, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


